Citation Nr: 0506093	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from February 1943 to July 1945.  This case originally came 
to the Board of Veterans' Appeals (Board) on appeal from a 
July 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts in which the RO denied the appellant's claim of 
entitlement to an increased evaluation for his bilateral 
varicose veins disability.

In July 2002, a Travel Board hearing was conducted at the RO 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  Thereafter, in August 2003, the Board remanded 
the case for additional development; the RO has now returned 
the case to the Board for appellate review.

The Board notes that the appellant was an Army surgical 
technician who apparently served on hospital ships returning 
wounded to the continental United States during WW II and 
that he has been diagnosed with, and treated for, post-
traumatic stress disorder at a VA facility.  The matter is 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The appellant's varicose veins in the right leg are 
currently manifested by no more than subjective pain, aching 
and fatigue with standing or walking and no objective 
clinical evidence of persistent edema incompletely relieved 
by elevation of the extremity.

2.  The appellant's varicose veins in the left leg are 
currently manifested by no more than subjective pain, aching 
and fatigue with standing or walking and no objective 
clinical evidence of persistent edema incompletely relieved 
by elevation of the extremity.

3.  The appellant's varicose veins of each leg have not 
presented an exceptional or unusual disability picture not 
contemplated by the rating schedule at any time.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent in each leg, but 
not more, for the appellant's bilateral varicose veins 
disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of VA treatment rendered 
between August 2000 and March 2003; in the reports of the VA 
medical evaluations conducted in January 2001 (with 
photograph), April 2004, and July 2004; and in the testimony 
presented at the July 2002 Travel Board hearing.

The appellant testified at the July 2002 Travel Board hearing 
that he experiences pain, swelling, cramping, and tingling in 
the lower extremities, as well as cold feet.  He said that 
the symptoms occurred after a lot of standing or walking and 
that he got terrible cramps in his legs and feet at bedtime.  
The appellant also testified that his feet would swell at 
night and that he used special elastic stockings for his 
legs.  

Review of the VA treatment records reveals that, in August 
2000, the appellant complained of leg cramps and that a July 
2000 EMG test showed moderate sensory neuropathy.  In October 
2000, the appellant was in receipt of B12 replacement 
therapy.  In November 2000, it was noted that he walked up to 
three miles two or three times per week.  He denied edema and 
claudication.  Physical examination revealed 2+ bilateral 
dorsalis pedis pulses.  In November 2001, the appellant was 
seen for follow-up of his sensory neuropathy of the lower 
extremities; he reported that his cramps were almost resolved 
and complained of cold feet times one month.  He demonstrated 
a normal gait stride and cadence.  The appellant was seen 
again, in February 2002, with similar complaints and 
findings.  A March 2002 note indicates that the appellant's 
peripheral neuropathy was thought to be etiologically related 
to his B12 levels (low normal despite shot) and that 
peripheral vascular disease was not suspected because he 
demonstrated excellent dorsalis pedis pulses on examination.  
The treating physician noted that the appellant had a history 
of varicose veins that could cause leg pain, but doubted that 
was to the extent the appellant had it.  In April 2002, the 
appellant again complained of cold feet and said he continued 
to have lower extremity pain on exertion.  A May 2002 sleep 
study revealed no evidence of periodic limb movement 
disorder.  In July 2002, there was no clubbing or edema of 
the extremities.  An EMG-NCV conducted in September 2002 
revealed a moderately severe generalized peripheral 
polyneuropathy that was axonal in pathophysiology with a mild 
demyelinative component.  An October 2002 clinic note 
indicates no extremity edema or cyanosis.  As of March 2003, 
the appellant was still receiving B12 replacement therapy.  
Trace edema of the extremities was noted that month.

The appellant underwent a VA medical examination in January 
2001; he complained of aching, cramping and tingling in his 
lower extremities.  He also reported swelling that was 
relieved by elevation or compression hosiery.  On physical 
examination, the calves demonstrated no pitting edema.  There 
was no stasis pigmentation, no eczema and no skin ulcer 
present in either leg.  There was general loss of skin 
adnexae at the calves.  There were very small (two the three 
millimeter in diameter) isolated nontender and sparsely 
aggregated varicose veins in the thighs.  These were not 
grossly tender to slight pressure.  There were no referable 
scars.  The appellant's gait was basically normal and age-
commensurate. The examiner noted that the appellant did not 
complain of any specific problem or pain from the varicose 
veins per se and that the appellant's varicose veins were 
quite minimal in size and distribution without any 
tenderness, inflammation or bulging.  The examiner stated 
that the appellant's complaints were not related to his 
varicose veins and were more likely due to neuropathy or an 
arterio-vascular disorder.

The appellant underwent another VA medical examination in 
April 2004; he complained of his legs and feet tingling day 
and night, as well as cramps at night.  He stated that he 
used elastic stockings on occasion.  On physical examination, 
there was no evidence of any edema.  The feet were a normal 
color.  There was no evidence of varicosities of the greater 
saphenous system.  There was a small perforator of the left 
popliteal fossa.  There was no swelling in either leg.  The 
femoral and dorsalis pedis pulses were bounding.  There was 
no evidence of any hemosiderin deposits.  The examiner stated 
that it was more likely that the appellant's peripheral 
neuropathy was not related to arterial or venous disease.

In July 2004, the appellant underwent another VA medical 
examination; the examiner reviewed the records.  The 
appellant complained of numbness and pain in his feet, 
especially tingling and cramping of his lower extremities.  
He also complained of cold feet.  On physical examination, 
there was no evidence of swelling of either leg.  The greater 
saphenous system was without varicosities on each side.  
There was a small perforator in the left popliteal fossa and 
possibly another perforator on the right anterior lower leg.  
The femoral and dorsalis pedis pulses were bounding.  There 
was no evidence of hemosiderin deposits in either leg.  The 
examiner opined that the appellant's symptoms were not 
related to his varicose veins, although noting peripheral 
neuropathy and a B12 condition.

The evidence of record also includes a report from the Legs 
for Life program in connection with a national screening for 
peripheral vascular disease leg pain.  The appellant was 
tested in September 2003, and reported aching, cramping and 
pain in the legs on use, as well as pain in toes and feet at 
night and numbness and tingling in both legs.  The screening 
indicated that the appellant had either no identified risks 
or low identified risks for peripheral vascular disease.

The appellant's bilateral lower extremity varicose veins have 
been evaluated pursuant to the criteria found at 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  Under that code, a 100 
percent disability evaluation is assigned when findings of 
massive board-like edema and constant pain can be attributed 
to the effects of varicose veins.  A 60 percent evaluation is 
warranted when there is persistent or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 40 percent evaluation is warranted when there 
is persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation, with or without beginning stasis pigmentation or 
eczema.  Intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery is assigned a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 7120 (2004).  Such evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be rated 
separately and combined (under 38 C.F.R. § 4.25) using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  Id. at 
Note.

The Board notes that service connection for bilateral 
varicose veins was originally granted in a rating decision 
issued in October 1965, effective from October 1965.  The 
current 10 percent evaluation has been in effect since the 
date service connection was granted.

The Board also notes that the criteria for evaluating this 
disability picture were changed as of January 12, 1998 
(before the appellant's increased rating claim).  Prior to 
January 12, 1998, a moderate disability, involving 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion and with no 
involvement of the deep circulation was rated as 10 percent 
whether bilateral or unilateral.  A zero percent evaluation 
was assigned if the varicose veins disability was mild or was 
with no symptoms.  The appellant's current 10 percent 
evaluation was assigned pursuant to those requirements.  38 
C.F.R. Part 4, Diagnostic Code 7120 (1997).

Review of the medical evidence of record indicates that the 
appellant has consistently complained of fatigue, pain and 
aching in each leg on walking and standing.  He has 
complained of swelling relieved by elevation and by 
compression hosiery.  He has also reported use of elastic 
stockings on each leg that were supplied by VA.  Lower 
extremity edema was clinically noted in each leg on at least 
one occasion.  Prior to January 12, 1998, such symptoms and 
findings would warrant a 10 percent evaluation whether 
bilateral or unilateral.  However, as of January 12, 1998, 
these symptoms and findings approximate the 10 percent 
evaluation and said evaluation is applicable to each leg.  
Therefore, a separate rating of 10 percent is assigned to the 
right leg, and a separate rating of 10 percent is assigned to 
the left leg.

However, the Board finds that the appellant's varicose veins 
of the right lower extremity do not equal or approximate the 
rating criteria for more than a 10 percent disability 
evaluation.  The Board also finds that the appellant's 
varicose veins of the left lower extremity do not equal or 
approximate the rating criteria for more than a 10 percent 
disability evaluation.  The clinical evidence of record 
demonstrates only one finding of edema of the lower 
extremities, in March 2003.  Previous clinical evaluations 
had indicated no edema or stasis pigmentation of either lower 
extremity.  Hence, there is no medical evidence of said 
symptomatology.  Physical examinations have failed to reveal 
any lower extremity ulceration.  Likewise, induration has not 
been shown.  Deep circulation has been competent.  Pedal 
pulses have remained good.  The current manifestations of 
right and left lower extremity varicose veins, lower 
extremity fatigue, aching and pain with exertion and the 
relief of symptomatology by elevation of the leg or 
compression hosiery, do not equate with or approximate the 
schedular rating criteria for more than a 10 percent 
disability evaluation for either leg.

The Board has considered the appellant's contentions that his 
condition has worsened and that his peripheral polyneuropathy 
is related to his varicose veins disability.  The appellant 
is competent to state that his condition is worse.  Regarding 
the weight to be given his contentions, the case of Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1991), applies, wherein 
the United States Court of Appeals for Veterans Claims 
(Court) stated "[a] layperson can certainly provide an eye-
witness account of a veteran's visible symptoms."  However, 
as the Court further explained in that case, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge such as a diagnosis...."  Here, the 
appellant is not competent to offer any opinion as to whether 
any particular lesion constitutes stasis dermatitis or 
whether there is clinically persistent edema or whether the 
peripheral neuropathy is etiologically related to the 
varicose veins.  Furthermore, the objective observations of 
trained medical personnel are more probative as to the extent 
of the disability, and VA physicians have documented the 
absence of symptoms, particularly persistent edema, that 
would warrant a higher evaluation.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned combined 20 percent evaluation for the 
bilateral varicose veins disability at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for varicose veins, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required repeated hospitalization for his 
varicose veins and he has not required any extensive 
treatment for this condition.  The appellant has not offered 
any objective evidence of any symptoms due to the varicose 
veins that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that further consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for a 10 percent schedular evaluation for each leg.  
The findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 10 percent each for the appellant's right and left 
varicose veins disability under the schedular criteria, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claim by means of 
the discussion in various RO communications, including ones 
prepared prior to enactment of the VCAA, as well as in the 
April 2004 notification letter.  The July 2004 Supplemental 
Statement of the Case included the text of 38 C.F.R. § 3.159.  
The Board also notes that the appellant has been informed of 
the regulations pertaining to the rating of varicose vein 
disabilities.  The January 2002 Statement of the Case 
communicated the regulations in effect since January 12, 
1998.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
records identified by the appellant.  The appellant was 
afforded multiple VA medical examinations and a Travel Board 
hearing.  The appellant has not reported that any other 
pertinent evidence might be available or that he has any 
other medical evidence regarding the severity of his varicose 
veins.  Therefore, there is no duty to assist that was unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his claim.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter one more 
time for more development of the claim at issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  As such, the Board finds that the 
record as it stands is sufficient to decide the increased 
rating claim at issue and no additional development is 
needed.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

A separate disability evaluation of 10 percent, but not more, 
for varicose veins of the right leg is granted, subject to 
the regulations governing payment of monetary benefits.  

A separate disability evaluation of 10 percent, but not more, 
for varicose veins of the left leg is granted, subject to the 
regulations governing payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


